DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         DAVID MURDOCK,
                            Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D19-3815

                          [October 22, 2020]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin  County;   Steven   J.   Levin,  Judge;    L.T.  Case    No.
492019CA001390A.

  Carey Haughwout, Public Defender, and Breanna Atwood, Assistant
Public Defender, West Palm Beach, for appellant.

  Matthew T. Hatfield and Elfrid Pati of Law Offices of Larry S. Davis,
Hollywood, for appellee.

PER CURIAM.

  Affirmed.

GERBER, CONNER and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.